ICJ_082_ArbitralAward1989_GNB_SEN_1991-11-12_JUD_01_ME_04_FR.txt. 92

OPINION INDIVIDUELLE DE M. LACHS
[Traduction]

Je tiens à souligner tout d’abord que, malgré le rejet par la Cour des
conclusions de la requérante, rien ne permet de dire que la Guinée-Bissau
s’est rendue coupable d’un abus de procédure en contestant la sentence de
1989 devant la Cour. En effet, toute partie à une instance, et plus encore un
gouvernement qui se doit de défendre les intérêts permanents d’une
nation, a le droit intrinsèque de chercher à en faire annuler le résultat si
elle estime que la décision prise est fondamentalemnent viciée. Cela est
vrai même des décisions qualifiées de définitives, car on peut voir dans
une décision viciée un mort-né, un simulacre de décision ou encore une
décision inexistante, pour reprendre l’expression utilisée par la requé-
rante en cette instarice. En tout état de cause, la Guinée-Bissau a insisté
que la présente instance ne constituait pas un appel, et le Sénégal en est
convenu avec elle.

La Cour, afin de ne pas donner l’impression qu’elle s’érigeait en cour
d’appel, s’est bornée à déterminer s’il y avait un fondement quelconque
aux conclusions de la Guinée-Bissau, en examinant l’une après l’autre
chacune des critiques spécifiques de la requérante.

Or, une requête affirmant qu’un arrêt ou une sentence est «inexistante »
ou « frappée de nullité absolue » suppose que tous les efforts déployés par
la cour ou le tribunal en question pour rendre la justice et résoudre un
différend ont été vains. Une telle affirmation ne peut que viser un ou
plusieurs prétendus vices ayant un caractère essentiel, car elle ne se
contente pas de contester une décision mais constitue bel et bien un rejet
de l’ensemble du processus qu’a suivi le tribunal dans ses délibérations.
En tant que telle, elle appelle un examen des plus approfondis.

A cet égard, l'exercice par la Cour de sa compétence à traiter des
conclusions telles que formulées par les Parties ne l’empêchait pas, à mon
avis, de procéder à une analyse plus serrée, sans pour autant empiéter sur
le fond des questions que seul le Tribunal arbitral pouvait trancher. Une
demande en annulation, en soi, n’interdit pas à la cour qui en est saisie de
se pencher sur des questions de compétence et de fond, à condition
qu’elles se rapportent à la question de la validité, car le traitement réservé
à ces questions, par opposition à des questions de procédure de pure
forme, peut constituer le cœur même de la revendication. Il n’était nulle-
ment interdit à la Cour de faire des commentaires convenant à sa qualité
de garante des normes devant présider à l'élaboration des décisions de
justice; elle aurait ainsi pu rendre un insigne service à l'institution sœur
qu'est l’arbitrage.

Au nombre des éléments à analyser figure un document que la Cour a
estimé ne pouvoir ignorer, à savoir la déclaration du président du Tribu-

43
SENTENCE ARBITRALE (OP. IND. LACHS) 93

nal arbitral. Aussi juste que soit la conclusion que cette déclaration
n’a pas annulé le vote par lequel le président Barberis a permis au dis-
positif de faire l’objet d’une majorité, cette déclaration témoigne de
toute évidence d’une approche de la compétence du Tribunal qui
diffère de celle que reflète la sentence elle-même. Cette approche est
traduite en termes prudents: il s’agit de ce que le Tribunal «aurait pu»
et non «aurait dû» faire, mais l’unique raison d’être de ce corollaire
négatif ajouté au dispositif de la sentence par la nouvelle formulation
du président était manifestement de faire savoir qu’à son avis la compé-
tence du Tribunal était en fait plus large que la sentence elle-même ne
le laissait entendre. Cela ressort tout particulièrement de la seconde
moitié de la déclaration. On ne peut que noter que la sentence ne précise
pas s’il y avait eu un vote sur les questions importantes visées au para-
graphe 87 de la sentence.

Or, la Cour pouvait examiner l'étendue de la compétence du Tribunal
dans la mesure nécessaire pour déterminer si l’interprétation faite par le
Tribunal lui-même de sa compétence, telle qu’elle ressort de la sentence,
n’était pas manifestement intenable. A cette fin, elle a dû se fonder sur
le libellé du compromis et du paragraphe 87 de la sentence, où réside le
fond du problème. Mais, du point de vue de l’analyse, il n’y a pas lieu de
douter que, loin d’être manifestement intenables, les propos du Tribunal
ne renferment aucun élément permettant de conclure à la nullité, même à
supposer que le fait de ne pas avoir épuisé sa compétence suffise à justifier
une telle conclusion.

La déclaration du président Barberis conduit donc à douter que le para-
graphe 87 constitue véritablement «l'avis du Tribunal». Si dans la réalité,
et non simplement à titre purement formel, ce paragraphe s’était inscrit
uniquement dans l’argumentation de la sentence, cela n’aurait guère eu
d'importance : comme en témoignent les opinions jointes au présent arrêt,
un membre d’un tribunal n’a pas à être d'accord avec chaque moment du
raisonnement avant de pouvoir voter en faveur d’une décision. Mais il se
trouve que le paragraphe 87 non seulement s'inscrit dans le raisonne-
ment, mais encore, sans le moindre doute, comporte deux décisions, dont
l’une est d'importance majeure. Ainsi, la Cour penche du côté de la litote
en se contentant de constater que la sentence peut « donner prise à la cri-
tique ».

En joignant sa déclaration, M. Barberis a fait en sorte de projeter une
double image dans l'esprit du lecteur et à apparaître à la fois comme
l'arbitre qui avait voté pour la décision telle qu’elle avait été prise et
comme celui qui eût préféré non une décision totalement différente, mais
l'inclusion d’une ou de plusieurs décisions concernant des questions sur
lesquelles la sentence était demeurée muette. M. Barberis se trouvait donc
face à un grave dilemme auquel l’on peut sincèrement être sensible; mais,
éminent juriste, il devait bien savoir les difficultés que l’avenir lui réservait
et connaître les risques d’être, en tant que juge, en position de ne pouvoir
se défendre face à des critiques. Comme l’a dit un sage il y a quelque
quatre-vingts ans:

44
SENTENCE ARBITRALE (OP. IND. LACHS) 94

«La bouche du juge est cousue; il ne saurait nier ou réfuter la
moindre chose dont on l’accuse, aussi injustifiée soit-elle ou quelle
que soit sa réputation de juge juste et impartial...!» (State of Dela-
ware v. Glascow, US District Court, 1912.)

(Incomparablement plus grave encore fut la situation d’un juge autrefois
blâmé — par certaines prétendues autorités — non pas pour avoir fait
ce qu'il avait fait, ni même pour n’avoir pas fait ce qu’il ne pouvait faire,
mais simplement pour la politique du gouvernement en place dans
son pays à ce moment-là! Face à une telle attaque, le juge peut être im-
puissant.)

Néanmoins, malgré la relation inhabituelle entre la sentence et la
déclaration du président, le fait est que cette déclaration est simple-
ment un appendice rajouté après que le scrutin a donné naissance à la
sentence. On ne peut admettre que la déclaration prime sur la sentence ou
en modifie le sens. Il est raisonnable de supposer que les déclarations ou
opinions d’un juge peuvent éclairer certains aspects des affaires aux-
quelles elles se rapportent. Elles peuvent quelquefois aider à inter-
prêter les décisions auxquelles elles sont jointes. Cependant, si un texte
joint peut provoquer un doute, voire lancer un défi, il ne saurait annuler
la décision elle-même.

L’argumentation de la Guinée-Bissau témoigne toutefois d’un mé-
contentement plus général face à la façon dont le Tribunal a traité le
différend entre les Parties et, de fait, il est difficile de se défaire de l’im-
pression que le résultat n’a pas été proportionnel au temps qui y avait
été consacré. Les espoirs de la Guinée-Bissau ont manifestement été
avivés par l'intitulé du Tribunal, qui devait s’occuper de «la détermina-
tion de la frontière maritime», expression globale dont il y avait lieu
de croire qu’elle engloberait l’ensemble du différend qui avait fait l’objet
de négociations entre les deux Etats durant bon nombre d’années. Après
avoir constaté l'échec de ces négociations, les deux Etats ont procédé
à l’élaboration du compromis d’arbitrage. Mais c’est lors de la rédac-
tion de ce traité que la diplomatie semble avoir failli en conférant au
futur tribunal une compétence qui, dans certaines conditions, pourrait
être jugée inadéquate au regard de l’objet et de la finalité du règlement de
l’ensemble du différend. Je conviens donc avec le présent arrêt que
l’origine du problème résidait moins dans la sentence elle-même que
dans le compromis d’arbitrage dont elle est issue.

Cela dit, le libellé même de la réponse soulève de graves objections. La
Cour considère que la motivation de la sentence «est brève, et aurait pu
être plus développée ». J’ajouterais que si la brièveté est une vertu, son
excès peut refléter l'insuffisance de l’analyse, d’où la nécessité impérieuse
d’expliquer la décision: on ne s’attend pas à une logorrhée, mais à une
argumentation convaincante et à des explications suffisantes. Un clair
exposé des motifs constitue un élément indispensable de tout arrêt ou de
toute sentence. Comme il a été dit, une fois qu’une cour ou un tribunal
arbitral en a été saisi, un différend devient un «différend éloquent» et

45
97 ARBITRAL AWARD (SEP. OP. NI)

The declaration, however, diverges from the operative part of the
Award concerning the phrase “with regard solelyto the areas mentioned in
that Agreement, namely the territorial sea, the contiguous zone and the
continental shelf” (emphasis added) in paragraph 88 of the Award. This
implies that the exclusive economic zone is left out. According to the view
expressed by Mr. Barberis in his declaration, to this phrase of the opera-
tive part of the Award there should have been added “but does not have
the force of law with respect to the waters of the exclusive economic zone
or the fishery zone”. In the view of Mr. Barberis, this “partially affirma-
tive and partially negative reply” would have enabled the Tribunal to deal
with the second question and thus settle “the whole of the dispute” con-
cerning maritime boundaries between the two States.

But at this point there arises the question whether the reply given to
Article 2, paragraph 1, of the compromis, either explicitly or impliedly, can
be characterized as a “partially affirmative and partially negative reply”.
The question put in Article 2, paragraph 1, of the compromis is about the
validity of the 1960 Agreement, which could only have referred to the ter-
ritorial sea, the contiguous zone and the continental shelf, the only mari-
time spaces that existed at the time of the conclusion of the Agreement.
Therefore no question of exclusive economic zone or fishery zone could
have arisen. When the Tribunal answered the first question in Article 2,
paragraph 1, of the compromis, it could only give an answer in respect of
the territorial sea, the contiguous zone and the continental shelf, to the
exclusion of any other space. By answering that question in the affirma-
tive, the Tribunal performed its task fully. The answer cannot be pre-
sented as a “partially affirmative and partially negative reply”.

In paragraph 88 of the Award the word “solely” is explanatory rather
than exclusionary. It does not mean that when the validity of the 1960
Agreement was raised before the Tribunal for decision, the Tribunal
admitted that the Agreement had the force of law with respect to the terri-
torial sea, the contiguous zone and the continental shelf, but denied its
having force of law with respect to the exclusive economic zone or the
fishery zone. Nor does it mean that the Tribunal gave an affirmative
answer with respect to the first three spaces, but a negative answer with
respect to the fourth, i.e., the exclusive economic zone or the fishery zone.
In making the Award, the Tribunal simply could not have taken this space
into account, inasmuch as the concept of exclusive economic zone did not
exist at the time of conclusion of the 1960 Agreement. The validity or lack
of validity of the Agreement with respect to the exclusive economic zone
or fishery zone constituted no part of the object of the arbitration. Since
the question of the exclusive economic zone or fishery zone was not
before the Tribunal, it stands to reason that it could not have been passed
upon by the Tribunal.

Such being the case, the Tribunal’s answer to the first question in Ar-
ticle 2, paragraph 1, of the compromis is a reply in full, not a partial one.

48
